                                                                   FILED IN OPEN C0Uif1
                                                                   ON   --LIJt~'B_~
                                                                        Peter A. Moon, Jr ,~1~,r'·
                                                                        US District Co1;rt ., .,..., ''
                                                                        Eastern District of r,ic
                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            No.   5: 2 \-(;r2-v~B0(3)
UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )            INDICTMENT
                                              )
SAMUEL IROH PETER                             )




      The Grand Jury charges that:

                                   COUNT ONE

      On or about November 27, 2018, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make under oath,

and did knowingly subscribe as true under penalty of perjury under Title 28, United

States Code, Section 17 46, a false statement with respect to a material fact in an

application required by the immigration laws and regulations prescribed thereunder,

that is, defendant PETER stated falsely in a Nonimmigrant Visa Application (Form

DS-160) that (1) he had never been arrested or convicted for any offense or crime,

even though subject of a pardon, amnesty, or other similar action; and (2) that he had

never violated, or engaged in a conspiracy to violate, any law relating to controlled

substances, when in fact, as he then and there knew, he had been convicted of

"Possession of Drugs, the Import of which is prohibited or restricted in violation of

the Customs and Excise Management Act of 1979 § 170(1)(a)," on December 5, 2003,

in the Isleworth Crown Court, United Kingdom, for which he was sentenced to six




                                      1
           Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 1 of 7
    years imprisonment or to seven days imprisonment with deportation recommended,

0   all in violation of Title 18, United States Code, Section 1546(a).

                                        COUNT TWO

          On or about November 27, 2018, in the Eastern District of North Carolina and

    elsewhere,· the defendant, SAMUEL IROH PETER, did knowingly make a false

    statement under oath in a case, proceeding, and matter relating to, and under, and

    by virtue of any law of the United States relating to naturalization, citizenship, and

    registry of aliens, that is, defendant PETER stated falsely in a Nonimmigrant Visa

    Application (Form DS-160) that (1) he had never been arrested or convicted for any

    offense or crime, even though subject of a pardon, amnesty, or other similar action;

    and (2) that he had never violated, or engaged in a conspiracy to violate, any law

    relating to controlled substances, when in fact, as he then and there knew, he had

    been convicted of "Possession of Drugs, the Import of which is prohibited or restricted

    in violation of the Customs and Excise Management Act of 1979 § 170(1)(a)," on

    December 5, 2003, in the Isleworth Crown Court, United Kingdom, for which he was

    sentenced to six years imprisonment or to seven days imprisonment with deportation

    recommended, all in violation of Title 18, United States Code, Section 1015(a).

                                      COUNT THREE

          On or about October 8, 2019, in the Eastern District of North Carolina and

    elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make under oath,

    and did knowingly subscribe as true under penalty of perjury under Title 28, United

    States Code, Section 17 46, a false statement with respect to a material fact in an

    application required by the immigration laws and regulations prescribed thereunder,

                                               2
              Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 2 of 7
that is, defendant PETER stated falsely in an Application to Register Permanent

Residence Status or Adjust Status (Form I-485) that (1) he had never been arrested,

cited, charged, or detained for any reason by any law enforcement official; (2) he had

never committed a crime of any kind; (3) he had never pled guilty to or been convicted

of a crime or offense; (4) he had never been ordered punished by a judge or had

conditions imposed on him that restrained his liberty; (5) he had never been a

defendant or the accused in· a criminal proceeding; (6) he had never violated (or

attempted or conspired to violate) any controlled substance law or regulation of a

state, the United States, or a foreign country; and (7) he had never illicitly (illegally)

trafficked or benefited from the trafficking of any controlled substances, such as

chemicals, illegal drugs, or narcotics, when in fact, as he then and there knew, he had

been convicted of "Possession of Drugs, the Import of which is prohibited or restricted

in violation of the Customs and Excise Management Act of 1979 § 170(1)(a)," on

December 5, 2003, in the Isleworth Crown Court, United Kingdom, for which he was

sentenced to six years imprisonment or to seven days imprisonment with deportation

recommended, all in violation of Title 18, United States Code, Section 1546(a).

                                    COUNT FOUR

      On or about October 8, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make a false

statement under oath in a case, proceeding, and matter relating to, and under, and

by virtue of any law of the United States relating to naturalization, citizenship, and

registry of aliens, that is, defendant PETER stated falsely in an Application to

Register Permanent Residence Status or Adjust Status (Form I-485) that: (1) he had

                                     3
          Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 3 of 7
never been arrested, cited, charged, or detained for any reason by any law

enforcement official; (2) he had never committed a crime of any kind; (3) he had

never pled guilty to or been convicted of a crime or offense; (4) he had never been

ordered punished by a judge or had conditions imposed on him that restrained his

liberty; (5) he had never been a defendant or the accused in a criminal proceeding;

(6) he had never violated (or attempted or conspired to violate) any controlled

substance law or regulation of a state, the United States, or a foreign country; and

(7) he had never illicitly (illegally) trafficked or benefited from the trafficking of any

controlled substances, such as chemicals, illegal drugs, or narcotics, when in fact, as

he then and there knew, he had been convicted of "Possession of Drugs, the Import

of which is prohibited or restricted in violation of the Customs and Excise

Management Act of 1979 § 170(1)(a)," on December 5, 2003, in the Isleworth Crown

Court, United Kingdom, for which he was sentenced to six years imprisonment or to

seven days imprisonment with deportation recommended, all in violation of Title
                                           1
18, United States Code, Section ~015(a).

                                     COUNT FIVE

      On or about October 8, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make under oath,

and did knowingly subscribe as true under penalty of perjury under Title 28, United

States Code, Section 17 46, a false statement with respect to a material fact in an

application required by the immigration laws and regulations prescribed thereunder,

that is, defendant PETER stated falsely in an Application to Register Permanent

Residence Status or Adjust Status (Form I-485) that he had never been issued a final

                                     4
          Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 4 of 7
order of exclusion, deportation, or removal, when in fact, as he then and there knew,

he had been deported from the United Kingdom to Nigeria on July 12, 2006, all in

violation of Title 18, United States Code, Section 1546(a).

                                     COUNT SIX
                                   ·J.~
      On or about October 8,    20f9/in the Eastern District of North Carolina and
                                    Sit
elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make a false

statement under oath in a case, proceeding, and matter relating to, and under, and

by virtue of any law of the United States relating to naturalization, citizenship, and

registry of aliens, that is, defendant PETER stated falsely in an Application to

Register Permanent Residence Status or Adjust Status (Form I-485) that he had

never been issued a final order of exclusion, deportation, or removal, when in fact, as

he then and there knew, he had been deported from the United Kingdom to Nigeria

on July 12, 2006, all in violation of Title 18, United States Code, Section 1015(a).

                                  COUNT SEVEN

      On or about October 8, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make under oath,

and did knowingly subscribe as true under penalty of perjury under Title 28, United

States Code, Section 1746, a false statement with respect to a material fact in an

application required by the immigration laws and regulations prescribed thereunder,

that is, defendant PETER stated falsely in an Application to Register Permanent

Residence Status or Adjust Status (Form I-485). that he had never lied about,

concealed, or misrepresented any information on an application or petition to obtain

a visa, other documentation required for entry into the United States, admission to

                                     5
          Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 5 of 7
the United States, or any other kind of immigration benefit, when in fact, as he then

and there knew, he had, on November 27, 2018, lied about, concealed, and

misrepresented material information in his Nonimmigrant Visa Application (Form

DS-160), as· charged in Counts One and Two of this indictment, all in violation of

Title 18, United States Code, Section 1546(a).

                                  COUNT EIGHT

      On or about October 8, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMUEL IROH PETER, did knowingly make a false

statement under oath in a case, proceeding, and matter relating to, and under, and

by virtue of any law of the United States relating to naturalization, citizenship, and

registry of aliens, that is, defendant PETER stated falsely in an Application to

Register Permanent Residence Status or Adjust Status (Form I-485) that that he had

never lied about, concealed, or misrepresented any information on an application or

petition to obtain a visa, other documentation required for entry into the United

States, admission to the United States, or any other kind of immigration benefit,

when in fact, as he then and there knew, he had, on November 27, 2018, lied about,

concealed, and misrepresented material information in his Nonimmigrant Visa

Application (Form DS-160), as charged in Counts One and Two of this Indictment, all

in violation of Title 18, United States Code, Section 1015(a).




                                           6
          Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 6 of 7
    '   '




\                                                    A TRUE BILL



                                                     FOREPERSefN



                                                     DATE:    / - '   - 20·2 l


            ROBERT J. HIGDON, JR.
            United States Attorney



              .LORI B. WARLICK
            Assistant United States Attorney




                                                7
                     Case 5:21-cr-00006-BO Document 1 Filed 01/06/21 Page 7 of 7
